Citation Nr: 0306424	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  99-11 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Togus, Maine


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active military service from October 1976 to 
April 1980.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 1998 rating 
decision of the New York, New York, Regional Office (RO), 
which denied the veteran's claim for a rating higher than 
20 percent for his service-connected lumbosacral strain.  The 
veteran perfected an appeal of that decision.  During the 
course of this appeal, the veteran's claims folder (c-file) 
was transferred to the Medical and Regional Office Center 
(MROC) in Togus, Maine.  And that office forwarded the appeal 
to the Board.


REMAND

The veteran is seeking a higher rating for his service-
connected low back disorder, currently rated as 20 percent 
disabling.  Historically, a rating action of September 1981 
granted service connection for low back pain with nerve root 
irritation and weakness in S-1 distribution, with a 20 
percent disability rating assigned under Diagnostic Code 
5295.  

The veteran filed a claim for an increase in December 1997.  
The Board finds that additional medical development of the 
claim for a higher evaluation for the veteran's service-
connected low back disability is warranted.  As noted above, 
the veteran's condition has been characterized as low back 
pain with nerve root irritation and weakness in S-1 
distribution-evaluated, by analogy, to a lumbosacral strain 
under Diagnostic Code 5295.  See 38 C.F.R. § 4.20.  
In a statement (VA Form 646) from the veteran's 
representative, however, it was argued that the medical 
evidence of record indicates the veteran meets the criteria 
for the next higher evaluation, 40 percent, under Diagnostic 
Code 5293, for intervertebral disc syndrome (IDS), which has 
not yet been considered by the RO.  VA adjudicators may, in 
appropriate situations, decide to rate the disability at 
issue under a diagnostic code that is different from the one 
initially chosen.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  But any change in 
a Diagnostic Code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

In this regard, the Board notes that on VA examination in May 
1998, in conjunction with the claim for an increased rating, 
the examiner noted the veteran's complaints of low back pain 
with radiation of the pain to the left front and back of the 
leg.  The veteran reported that the back pain was exacerbated 
by pushing, pulling, carrying weight, as well as with forward 
bending.  He also reported increased back pain with prolonged 
periods of sitting and standing.  X-ray studies showed 
minimal lower lumbar degenerative changes associated with 
mild to moderate narrowing of the L4-5 and L5-S1 
intervertebral disc space.  The pertinent diagnosis was 
history of lower back injury with intermittent low back pain 
with radiculopathy to the left lower extremity.  The veteran 
underwent magnetic resonance imaging (MRI) in September 1999, 
with a diagnosis of mild degenerative disk changes, L3-4 
through L5-S1; there was no evidence of a herniated disk or 
nerve root compression.  During a clinical visit in March 
2001, the veteran complained of low back pain, with pain 
radiating down his left leg to his foot and numbness in his 
big toe.  The veteran also reported a history of "3 ruptured 
discs."  

Under these circumstances, then, it appears the RO also 
should consider the criteria of Diagnostic Code 5293 for IDS, 
in lieu of or in addition to the criteria of Code 5295 for 
lumbosacral strain.  However, service connection has never 
specifically been established for degenerative disc disease, 
and there does not appear to be any medical opinion of record 
which directly addresses the relationship, if any, between 
the veteran's service-connected lumbosacral strain and his 
later developed degenerative disc disease.  The Board notes 
that a rating under Diagnostic Code 5293 is appropriate if 
the service-connected lower back disability is shown to 
encompass degenerative disc disease (intervertebral disc 
syndrome).  Moreover, separate evaluations may be assigned 
for separate problems arising from the same injury if they do 
not constitute the same disability or same manifestation 
under 38 C.F.R. § 4.14.  See Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  However, even if separately diagnosed 
conditions are not deemed related, the reasonable doubt 
doctrine mandates that, if it is not medically possible to 
distinguish the effects of service-connected and nonservice-
connected conditions, all signs and symptoms should be 
attributed to the veteran's service-connected back condition.  
See Mittleider v. West, 11 Vet. App. 181 (1998); 38 C.F.R. 
§ 3.102 (2002).  

Furthermore, the Board notes that, effective September 23, 
2002, the regulation governing the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, was revised.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002).  The revised diagnostic code now provides 
for the evaluation of intervertebral disc syndrome (pre-
operatively or post-operatively) either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The revised regulation 
defines an incapacitating episode as a period of acute signs 
and symptoms that requires bed rest prescribed by a physician 
and treatment by a physician.  While the case remains in 
remand status, the RO must consider the veteran's claim for 
increase under both the old and new criteria, as applicable, 
and inform the veteran of the specifics of the change in 
regulation to the extent that such change has a bearing on 
this matter.  See Bernard v. Brown, 4 Vet. App. 384 (1994); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Although further delay is indeed regrettable, additional VA 
neurological and orthopedic examinations are warranted to 
ensure a fully informed decision regarding the veteran's 
claim, to include a determination as to whether he currently 
has intervertebral disc disease and, if so, whether it is 
related to or part and parcel of his service-connected low 
back disorder.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995).  Adequate findings with which to 
evaluate the veteran's pain and functional loss, including 
objective signs of pain, excess fatigability, incoordination, 
weakness, and the like, are also needed.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2002).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to a scheduled examination, the RO should obtain and 
associate with the record any notices of the examination 
sent to the veteran.  

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertinent to his claim, the 
case is REMANDED for the following actions: 

1.  The RO should contact the 
veteran and request that he furnish 
the names and addresses of all 
health care providers, VA as well as 
non-VA, who have treated him for the 
service-connected lumbosacral strain 
since his VA orthopedic examination 
in May 1998.  Thereafter, the RO 
should obtain legible copies of all 
records from any identified 
treatment source not currently of 
record.  Once obtained, all records 
must be associated with the 
claims folder (c-file).  

2.  Thereafter, the veteran must be 
scheduled for VA orthopedic and 
neurological examinations to obtain 
medical opinions concerning the 
severity of his service-connected 
low back disorder.  The veteran's 
claims folder in its entirety, 
to include a copy of this remand, is 
to be furnished to the examiners 
prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examinations are to 
include a review of the veteran's 
history and current complaints, as 
well as a comprehensive clinical 
evaluation and any and all 
diagnostic studies, including 
magnetic resonance imaging, 
electromyogram, and/or nerve 
conduction study, deemed warranted 
by the examiner.  All applicable 
diagnoses must be fully set forth.  
If either examiner is unable to 
render any finding or opinion 
requested, it should be so indicated 
on the record and the reasons 
therefor should be noted.  The 
factors upon which any medical 
opinion is based should be set forth 
for the record.  

The orthopedic examiner should 
provide detailed findings as to the 
following:

(a) Describe the current state of 
the veteran's lower spine, including 
the presence or absence of ankylosis 
and, if present, the degree thereof 
and whether it is at a favorable or 
unfavorable angle.

(b) Undertake range of motion 
studies of the lumbar spine, noting 
the exact measurements for forward 
flexion, extension, lateral flexion, 
and rotation (also specifying normal 
range of motion) and whether any 
limitation of motion shown is 
severe, moderate, or slight in 
degree.  

(c) Ascertain whether the lower 
spine exhibits weakened movement, 
excess fatigability or 
incoordination attributable to the 
service-connected disability, and, 
if feasible, any determination 
should be expressed in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to any pain, weakened 
movement, excess fatigability or 
incoordination.

(d) Identify whether there is 
present or absent objective signs of 
pain of the lower spine and whether 
such pain, if any, could 
significantly limit functional 
ability during flare-ups or when the 
affected part is used repeatedly 
over a period of time.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare- ups.  

(e) Whether it is at least as likely 
as not that the veteran's service-
connected low back disorder results 
in a marked interference with 
employment?

The neurological examiner should 
respond in detail to the following:

(a) Describe any and all 
neurological manifestations 
specifically attributable to the 
service-connected low back 
disability.

(b) Note whether there is present or 
absent recurring attacks of 
intervertebral disc syndrome and 
whether only little intermittent 
relief is achieved.  Also, note 
whether there is present or absent 
persistent symptoms compatible with 
sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or 
other neurological findings 
appropriate to the site of the 
diseased disc, with little 
intermittent relief.  

(c) Quantify the number of weeks of 
incapacitating episodes (a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician) over the past 12 months.  

3.  Thereafter the case should be 
readjudicated by the RO.  If the 
benefits sought are not granted the 
veteran and his representative 
should be furnished a supplemental 
statement of the case and given an 
opportunity to respond.  If the RO 
determines that service connection 
for degenerative disc disease of the 
lumbar spine is warranted, the 
supplemental statement of the case 
should include the revised rating 
criteria of 38 C.F.R. § 4.71a, as it 
pertains to Code 5293, (effective as 
of September 23, 2002).  
The supplemental statement of the 
case also should include a 
recitation of all potentially 
applicable laws and regulations, to 
include the recent regulatory 
amendments pertinent to the 
evaluation of intervertebral disc 
syndrome, a recitation of the 
evidence considered in 
readjudicating the claim, and the 
reasons and bases for the 
determination as to the propriety 
of assigned rating.

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purposes of this REMAND are to further 
develop the record and to accord the veteran due process of 
law.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

